Citation Nr: 1518410	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board acknowledges that the RO appears to have made an implicit determination that new and material evidence has been received regarding the left foot claim, as it addressed the merits of the underlying service connection claim in the July 2013 Statement of the Case (SOC) and November 2013 Supplemental SOC (SSOC).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of that hearing is of record.

For the reasons detailed below, the Board concurs with the determination that new and material evidence has been received to reopen the left foot claim.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the underlying service connection claim; as well as the right foot and headaches claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was previously denied for a left foot disorder by a February 1995 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

2.  The evidence received since the last prior denial of service connection for a left foot disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for a left foot disorder, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, and for the reasons stated below, the Board finds that new and material evidence has been received to reopen the Veteran's left foot claim.  Therefore, no further discussion of VA's duties to notify and assist is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection was previously denied for a left foot disorder by a February 1995 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.   Moreover, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 1995 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.
Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In this case, the evidence of record at the time of the prior denial includes the Veteran's service treatment records which, in pertinent part, reflect his feet were clinically evaluated as abnormal on his August 1981 induction examination due to findings of pes planus; that he was treated for the left foot and ankle in December 1983; and that his feet were clinically evaluated as normal on subsequent service examinations conducted in December 1984, October 1989, and June 1994.  There were also findings of bilateral pes planus on a February 1995 VA examination.

The evidence added to the record since the last prior denial includes statements from the Veteran; his testimony at his June 2014 hearing; and additional post-service medical records which cover a period through 2013.  In pertinent part, the Board observes that the Veteran has provided evidence maintaining that his feet did increase in severity while on active duty, particularly his June 2014 hearing testimony.  This evidence was not of record at the time of the last prior denial, and includes facts that were not taken into account or noted at that time.  The Board also observes that this evidence goes to whether service connection is warranted based upon aggravation of a pre-existing disability.  Further, the evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a left foot disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of this appellate claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the additional evidence received to reopen is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required to resolve the Veteran's claim of service connection for a left foot disorder.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a left foot disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

Initially, the Board notes the Veteran indicated at his June 2014 hearing that he had received more recent treatment for his feet and headaches through VA than what is documented by the evidence already of record.  VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992); See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  A remand is warranted in order to obtain any such records.

In addition to the foregoing, the Board observes that the Veteran was accorded a VA examination in June 2011 which included a finding that the pes planus existed prior to service and that there was no evidence of exacerbation by service.  However, it does not appear the examiner explicitly provided a stated rationale in support of this finding.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the examiner did not have the benefit of considering the Veteran's testimony at his June 2014 hearing regarding his in-service symptomatology.  Moreover, the testimony at this hearing raised the possibility that the Veteran's bilateral pes planus may have been aggravated by his service-connected knee disorders (See 38 C.F.R. § 3.310); which was not considered at the time of the June 2011 VA examination.  

Regarding the Veteran's headaches claim, the Veteran has indicated, to include at his June 2014 hearing, that he developed recurrent headaches while on active duty.  He also indicated that his headaches are secondary to his service-connected cervical spine and/or lumbar spine disorders.  The Board notes the Veteran is competent, as a lay person, to describe recurrent headaches, but it is also noted that he consistently indicated he had not experienced frequent or severe headaches on in-service Reports of Medical History.  Further, in regard to his claims of secondary service connection, the Board observes that the effect one disability has upon another generally requires competent medical evidence to resolve.

The Board acknowledges that the September 2013 VA examination concluded that the Veteran's diagnosed migraine headaches were not due to neck pain (i.e., his service-connected cervical spine disorder).  However, as with the issue of whether the pre-existing pes planus was aggravated by service, it does not appear the examiner explicitly provided stated rationale in support of this opinion.  Moreover, it does not appear the opinion explicitly addressed the issue of secondary aggravation, or whether the claimed headaches may be directly related to active service.  The examiner also did not address the issue of whether the headaches were secondary to the service-connected lumbar spine disorder, although it must be noted it appears the Veteran first raised this contention at the June 2014 hearing.  

In view of the foregoing, the Board must find that the evidence of record is not adequate for resolution of these service connection claims; and it must remand the case for a new examination(s) to address the nature and etiology of the current feet disabilities and headaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his feet and headaches since October 2013.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period as indicated by his June 2014 hearing testimony.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service feet and headache symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to determine the current nature and etiology of his current feet disabilities and headaches.  The claims folder should be made available to the examiner(s) for review before the examination(s).

a.  Regarding the Veteran's current feet disabilities, the examiner should state whether they pre-existed service.  The examiner should also express an opinion as to whether the Veteran's pes planus was aggravated beyond its natural progression during his active service.  This opinion should reflect consideration of the Veteran's account of his in-service feet symptomatology, to include at his June 2014 hearing.  

If the examiner determines that the pes planus was not aggravated by service, he or she should express an opinion as to whether it is at least as likely as not the disability has been aggravated by the service-connected bilateral knee disorders.

b.  For the headaches, the examiner should express an opinion as to whether it is at least as likely as not recurrent headaches were incurred in or otherwise the result of the Veteran's active service.  If the examiner determines the current headaches are not directly related to service, he or she should express an opinion as to whether it is at least as likely as not they were caused or aggravated by the service-connected cervical and/or lumbar spine disorders.

Note:  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner(s) determines an opinion cannot be expressed without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in November 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


